DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Y The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is made in response to Applicant’s remarks filed on 7/28/22. Claims 2 and 11 have been cancelled. Claims 1, 34-4, 8-10, 12-13, and 17-18 have been amended. Claims 1, 3-10, and 12-18 are pending. 

Response to Arguments
Applicant’s amendments regarding Examiner's rejections under 35 USC 112 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have corrected the deficiencies raised in the rejection made in the previous action. These rejections are accordingly withdrawn.
Applicant’s arguments with respect to Examiner's rejections under 35 USC 102 have been considered but are not persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites: “A transportation vehicle comprising a driver assistance system configured providing driver assistance for a driver of the transportation vehicle while the transportation vehicle is being driven by the driver, the system including at least one display element, wherein a virtual transportation vehicle is displayed to the driver of the transportation vehicle on the at least one display element, and wherein a size and/or position and/or appearance of the virtual transportation vehicle is varied on the at least one display element for assisting the driver, wherein the virtual transportation vehicle, on the at least one display element, includes at least one first subregion and at least one second subregion, wherein the appearance of the virtual transportation vehicle in the at least one second subregion is varied while the appearance of the virtual transportation vehicle in the at least one first subregion has no variation.”
This language is rejected as vague and indefinite for at least the following reasons:
Means-Plus-Function Language: Claim limitation “a driver assistance system configured provide driver assistance … driver” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Intended Use: The claim recites the following language:
“a driver assistance system configured providing … driver”
“driver assistance for a driver of the transportation vehicle”
“the virtual transportation vehicle is varied on the at least one display element for assisting the driver, wherein … variation.”
This language is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance of various functions or whether this language is deliberately articulated as an expression of intended use. Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Unclear delimitation/scope of claim limitations: The language of the claim is vague and indefinite as the scope of its individual claim limitation(s) are not clearly identified, such that persons of ordinary skill in the art would not be reasonably apprised of the metes and bounds of each individual limitation and the corresponding claim.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
“A transportation vehicle, comprising: 
a driver assistance system [intended to provide driver assistance [intended for a driver of the transportation vehicle while the transportation vehicle is being driven by the driver]], the system including: 
at least one display element, wherein a virtual transportation vehicle is displayed to the driver of the transportation vehicle on the at least one display element:
wherein a size and/or position and/or appearance of the virtual transportation vehicle is varied on the at least one display element [intended for assisting the driver, 
wherein the virtual transportation vehicle, on the at least one display element, includes at least one first subregion and at least one second subregion, wherein the appearance of the virtual transportation vehicle in the at least one second subregion is varied while the appearance of the virtual transportation vehicle in the at least one first subregion has no variation].”
Claims 11-18 are further rejected as depending on this claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hotta (US 2010/0157430 A1) in view of Murase (US 2017/0308262 A1).

Regarding claim 1, Hotta discloses a method for operating a driver assistance system of a transportation vehicle while the transportation vehicle is being driven by a driver (see e.g. at least Abstract, Fig. 1-2, 8, and related text), the method comprising:
displaying a virtual transportation vehicle (e.g. at least virtual image 310, see e.g. at least Fig. 1, and related text) to the driver of the transportation vehicle on at least one display element (e.g. at least image projection unit 115, see e.g. at least Fig. 1, and related text);
varying size and/or position and/or appearance of the virtual transportation vehicle on the at least one display element [intended to assist the driver] (see e.g. at least ¶ 120, 128, 156, 180, Fig. 3A-8, and related text).
Additionally, Murase teaches limitations not expressly disclosed by Hotta including namely: wherein, on at least one display element, a virtual transportation vehicle includes at least one first subregion and at least one second subregion, wherein the appearance of the virtual transportation vehicle in the at least one second subregion is varied while the appearance of the virtual transportation vehicle in the at least one first subregion has no variation (see e.g. at least Abstract, ¶ 8-12, 53, Fig. 5, and related text, highlighting an overlapping portion of the vehicle image).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hotta by configuring that, on the at least one display element, the virtual transportation vehicle includes at least one first subregion and at least one second subregion, wherein the appearance of the virtual transportation vehicle in the at least one second subregion is varied while the appearance of the virtual transportation vehicle in the at least one first subregion has no variation as taught by Murase in order to rovide a display control apparatus that allows a virtual image display apparatus to easily discriminate a notification object (Murase: ¶ 9).

Regarding claim 3, Modified Hotta teaches that the virtual transportation vehicle is projected onto the at least one display element into a visual axis of the driver by a projection device (see e.g. at least Abstract, ¶ 15, 40, Fig. 1, 8, 16 and related text).

Regarding claim 4, Modified Hotta teaches ascertaining at least a current location of the transportation vehicle and displaying the virtual transportation vehicle based on the at least ascertained current location (see e.g. at least ¶ 15, 37, 76, Fig. 1-2, and related text).

Regarding claim 5, Modified Hotta teaches that the driver assistance includes varying display of the virtual transportation vehicle when the transportation vehicle is changing lanes and/or when the transportation vehicle is leaving a road and/or when the transportation vehicle forms an emergency corridor and/or when the transportation vehicle is driving around an object (see e.g. at least ¶ 98, 225-229, Fig. 10A-10B, and related text).

Regarding claim 6, Modified Hotta teaches that the variation of the displayed virtual transportation vehicle is based on a selected driving profile of the transportation vehicle (see e.g. at least ¶ 63, 86-87, 111, Fig. 1, 3A-3C, 7A-7C, and related text).

Regarding claim 7, Modified Hotta teaches that the variation of the displayed virtual transportation vehicle is based on the ascertained driving behavior of the driver of the transportation vehicle (see e.g. at least ¶ 63, 86-87, 111, Fig. 1, 3A-3C, 7A-7C, and related text).

Regarding claim 8, Modified Hotta teaches that the display of the virtual transportation vehicle is varied based on the detected at least one environmental parameter (see e.g. at least ¶ 83-92, 101, 111, 220, 184-191, Fig. 3A-3C, and related text).

Regarding claim 9, Modified Hotta teaches displaying at least one further image on the at least one display element next to the virtual transportation vehicle (see e.g. at least ¶ 74-75, Fig. 2, and related text).

Regarding claim 10, Hotta discloses a transportation vehicle (e.g. at least vehicle 730, see e.g. at least Fig. 1, and related text), comprising: 
a driver assistance system (e.g. at least automotive display system 10, see e.g. at least Abstract, Fig. 1, and related text) [intended to provide driver assistance (id.) [intended for a driver of the transportation vehicle while the transportation vehicle is being driven by the driver (id.)]], the system including: 
at least one display element (e.g. at least image projection unit 115, see e.g. at least Fig. 1, and related text), wherein a virtual transportation vehicle is displayed to the driver of the transportation vehicle on the at least one display element (e.g. at least virtual image 310, see e.g. at least Fig. 1, and related text); and 
wherein a size and/or position and/or appearance of the virtual transportation vehicle is varied on the at least one display element [intended to assist the driver] (see e.g. at least ¶ 120, 128, 156, 180, Fig. 3A-8, and related text).
Additionally, Murase teaches limitations not expressly disclosed by Hotta including namely: wherein a virtual transportation vehicle, on at least one display element, includes at least one first subregion and at least one second subregion, wherein the appearance of the virtual transportation vehicle in the at least one second subregion is varied while the appearance of the virtual transportation vehicle in the at least one first subregion has no variation (see e.g. at least Abstract, ¶ 8-12, 53, Fig. 5, and related text, highlighting an overlapping portion of the vehicle image).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Hotta by configuring that, the virtual transportation vehicle, on the at least one display element, includes at least one first subregion and at least one second subregion, wherein the appearance of the virtual transportation vehicle in the at least one second subregion is varied while the appearance of the virtual transportation vehicle in the at least one first subregion has no variation as taught by Murase in order to rovide a display control apparatus that allows a virtual image display apparatus to easily discriminate a notification object (Murase: ¶ 9).

Claims 11-18 recite substantially the same subject matter as recited in claims 2-9 above, using the substantially the same language in apparatus claim format. Accordingly, claims 11-18 are likewise rejected (and interpreted for the purposes of this examination) for the same reasons described above regarding claims 2-9, respectively.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662